On Remand from the Alabama Supreme Court

WISE, Judge.
On December 18, 2000, a Lauderdale County grand jury indicted Elvin Ray Vaughn on three counts of attempted murder and three counts of assault in the second degree. On August 31, 2001, a jury convicted Vaughn of one count of attempted murder and two counts of assault in the third degree. He was sentenced to 25 years’ imprisonment for the attempted-murder conviction and to 12 months’ imprisonment for each of the assault convictions, the sentences to be served concurrently. He appealed to this Court on October 11, 2001, challenging the trial court’s admission of evidence relating to “prior bad acts” on the ground that the prejudicial effect of that evidence substantially outweighed its probative value. On March 15, 2002, this Court affirmed the circuit court’s judgment and sentence, by unpublished memorandum. Vaughn v. State (No. CR-01-0026), 854 So.2d 1222 (Ala.Crim.App.2002)(table).
Vaughn petitioned the Alabama Supreme Court for certiorari review. That court granted Vaughn’s petition, and on December 20, 2002, reversed our judgment affirming Vaughn’s conviction, holding that the prior bad acts committed by Vaughn had no relevance to his state of mind at the time of the charged offense. Ex parte Vaughn, 869 So.2d 1090, 1098 (Ala.2002). The Court further held that the prejudicial effect of such evidence was far greater than its probative value and that its admission was not harmless error. 869 So.2d at 1098.
In accordance with the judgment of the Supreme Court in Ex parte Vaughn, the circuit court’s judgment is reversed and this case is remanded to the circuit court for further proceedings consistent with that Court’s opinion.
REVERSED AND REMANDED.
McMILLAN, P.J., and COBB, BASCHAB, and SHAW, JJ., concur.